Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 2 and 3, filed 22 September 2021, with respect to the rejection(s) of claim(s) 1-30 under 35 U.S.C 102 and 35 U.S.C. 103 in view of previously cited “Chen[1]” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“CE11: Results on composite reference picture (test 11.1.1, 11.1.2, 11.1.3, 11.1.4, 11.2.1 and 11.2.2),” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11; 11th Meeting Ljubljana, SI, 10-18 July 2018; Document JVET-K0156-v2, hereinafter referred to as “Li”).
Re claim 1, Li discloses a method of decoding video data, the method comprising: 

decoding the first block of video data based on the determination (Li: Section 2.1, DMVR processing occurs during decoding). 
Re claim 2, Li discloses that determining whether decoder side motion vector refinement is enabled for the first block of video data comprises: determining that decoder side motion vector refinement is enabled for the first block of video data when both the first reference picture and the second reference picture are short-term reference pictures (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
Re claim 3, Li discloses that determining whether decoder side motion vector refinement is enabled for the first block of video data comprises: determining that decoder side motion vector refinement is enabled for the first block of video data when both the first reference picture and the second reference picture are not long-term reference pictures (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
Re claim 4, Li discloses that determining whether decoder side motion vector refinement is enabled for the first block of video data comprises: determining that decoder side motion vector refinement is disabled for the first block of video data when either the first reference picture or the second reference picture are long-term reference pictures (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
claim 5, Li discloses that decoding the first block of video data based on the determination comprises: decoding the first block of video data using decoder side motion vector refinement based on determining that decoder side motion vector refinement is enabled; or decoding the first block of video data without using decoder side motion vector refinement based on determining that decoder side motion vector refinement is not enabled (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
Re claim 6, Li discloses determining whether bi-directional optical flow is enabled for a second block of video data based on whether a third reference picture from a third reference picture list is a short-term reference picture and whether a fourth reference picture from a fourth reference picture list is a short-term reference picture (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
Re claim 7, Li discloses that determining whether bi-directional optical flow is enabled for the second block of video data comprises: determining that bi-directional optical flow is enabled for the second block of video data when both the third reference picture and the fourth reference picture are short-term reference pictures (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
Re claim 8, Li discloses that determining whether bi-directional optical flow is enabled for the second block of video data comprises: determining that bi-directional optical flow is enabled for the second block of video data when both the third reference picture and the fourth reference picture are not long-term reference pictures (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
Re claim 9, Li discloses that determining whether bi-directional optical flow is enabled for the second block of video data comprises: determining that bi-directional optical flow is disabled for the second block of video data when either the third reference picture or the fourth reference picture is a long-term reference picture (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 
claim 10, Li discloses that decoding the second block of video data based on the determination comprises: decoding the second block of video data using bi-directional optical flow based on determining that bi-directional optical flow is enabled; or decoding the second block of video data without using bi-directional optical flow based on determining that bi-directional optical flow is not enabled (Li: Section 2.1, last paragraph, “The tools like BIO, DMVR, FRUC are set to disable if any of the motion vector is referred to the composed long-term reference.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“CE11: Results on composite reference picture (test 11.1.1, 11.1.2, 11.1.3, 11.1.4, 11.2.1 and 11.2.2),” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11; 11th Meeting Ljubljana, SI, 10-18 July 2018; Document JVET-K0156-v2, hereinafter referred to as “Li”) in view of Chen et al. (US 20180278950 A1, hereinafter referred to as “Chen”).
Claim 11 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 11.  Li does not specifically disclose a memory configured to store a first block of video data; and one or more processors in communication with the memory.  However, Chen discloses a system for decoder-side motion vector 
Claim 12 has been analyzed and rejected with respect to claim 2 above.
Claim 13 has been analyzed and rejected with respect to claim 3 above.
Claim 14 has been analyzed and rejected with respect to claim 4 above.
Claim 15 has been analyzed and rejected with respect to claim 5 above.
Claim 16 has been analyzed and rejected with respect to claim 6 above.
Claim 17 has been analyzed and rejected with respect to claim 7 above.
Claim 18 has been analyzed and rejected with respect to claim 8 above.
Claim 19 has been analyzed and rejected with respect to claim 9 above.
Claim 20 has been analyzed and rejected with respect to claim 10 above.
Re claim 21, Li does not specifically disclose a display configured to display a picture that includes the first block of video data.  However, Chen discloses that source device 12 and destination 
Re claim 22, Li does not specifically disclose that the apparatus is a wireless communications device.  However, Chen discloses that, in some cases, source device 12 and destination device 14 may be equipped for wireless communication (Chen: paragraph [0032]).  Since Li and Chen relate to decoder-side motion vector processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the architecture of Chen with the system of Li in order to determine, without receiving any syntax elements specifically identifying the motion information, what motion information was used to encode the video data (Chen: paragraph [0006]).
Claim 23 recites an apparatus configured to decode video data, the apparatus comprising means for performing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 11.  Li does not specifically disclose an apparatus with means for performing the decoding method.  However, Chen discloses a system for decoder-side motion vector derivation, wherein the system includes an apparatus for decoding video data includes means for determining a block of video data is coded in an inter prediction mode; means for implicitly determining that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data; means for determining motion information for the block of video data; means for using the motion information, determining a reference block in accordance with the DMVD mode; and means for generating a predictive block for the block of video data based on the reference block (Chen: paragraph [0010]).  Since Li and Chen relate to decoder-side motion vector processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the architecture of Chen with the system of Li in order to determine, 
Claim 24 has been analyzed and rejected with respect to claim 2 above.
Claim 25 has been analyzed and rejected with respect to claim 6 above.
Claim 26 has been analyzed and rejected with respect to claim 7 above.
Claim 27 recites the corresponding non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors of a device configured to perform the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 27.  Li does not specifically disclose a memory configured to store a first block of video data; and one or more processors in communication with the memory.  However, Chen discloses a system for decoder-side motion vector derivation, wherein the system includes a computer-readable storage medium storing instructions that when executed by one or more processors cause the one or more processors to determine a block of video data is coded in an inter prediction mode; implicitly determine that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data; determine motion information for the block of video data; use the motion information, determining a reference block in accordance with the DMVD mode; and generate a predictive block for the block of video data based on the reference block (Chen: paragraph [0009]).  Since Li and Chen relate to decoder-side motion vector processing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the architecture of Chen with the system of Li in order to determine, without receiving any syntax elements specifically identifying the motion information, what motion information was used to encode the video data (Chen: paragraph [0006]). 
Claim 28 has been analyzed and rejected with respect to claim 2 above.
Claim 29 has been analyzed and rejected with respect to claim 6 above.
Claim 30 has been analyzed and rejected with respect to claim 7 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482